Name: Commission Regulation (EEC) No 1180/87 of 29 April 1987 amending Regulation (EEC) No 2730/79 laying down common detailed rules for the application of the system of export refunds on agricultural products
 Type: Regulation
 Subject Matter: trade policy;  transport policy;  maritime and inland waterway transport;  trade;  tariff policy
 Date Published: nan

 30 . 4. 87 Official Journal of the European Communities No L 113/27 COMMISSION REGULATION (EEC) No 1180/87 of 29 April 1987 amending Regulation (EEC) No 2730/79 laying down common detailed rules (or the application of the system of export refunds on agricultural products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1 579/86 (2), and in particular Article 16 (6) thereof, and to the corresponding provisions of the other Regula ­ tions on the common organization of markets in agricul ­ tural products, Whereas Commission Regulation (EEC) No 2730/79 (3), as last amended by Regulation (EEC) No 3903/86 (4), contains provisions concerning ship and aircraft supplies ; Whereas the agricultural products used in supplying ship and aircraft in non-member countries are eligible only for the lowest refund applicable to such products ; whereas, in the case of certain products, the lowest refund is equiva ­ lent to no refund being fixed ; Whereas it is desirable that agricultural products used in supplying ships and aircraft should qualify for an iden ­ tical refund whether they are taken on board a ship or an aircraft within the Community or outside it ; Whereas deliveries of such supplies in non-member countries may be direct of indirect ; whereas methods of supervision appropriate to each type of delivery should be introduced ; Whereas the measures provided for in this Regulation are in accordance with the opinion of all the Management Committees concerned, the Community shall be considered as supplies under Article 5 ( 1 ) (a). 2 . The provisions of paragraph 1 shall apply where evidence is furnished pursuant to paragraph 3 that the goods actually delivered on board are the same as those that left the geographical territory of the Community for that purpose . 3 . (a) Evidence of direct delivery on board for victu ­ alling shall be furnished by a customs document or a document certified by the customs authori ­ ties of the third country where delivery on board took place ; this document may be drawn up in accordance with the model set out in Annex IV. For the application of this Article, direct deli ­ very is considered to be the delivery of a container or an undivided lot of products taken on board a vessel . (b) Where the exported goods are not delivered direct and are placed under customs supervision in the third country of destination before deli ­ very on board for victualling, evidence of such delivery on board shall be furnished by the following documents :  a customs document, or document certified by the customs authorities of the third country, showing that the products have entered a victualling warehouse and that they will be used solely for victualling. This document may be drawn up in accordance with the model set out in Annex IV ; and  a customs document, or document certified by the customs authorities of the third country where delivery took place , showing that the goods have been delivered on board . This document may be drawn up in accor ­ dance with the model set out in Annex IV. (c) Where the documents referred to in (a) or the second indent of (b) cannot be produced, the Member State may accept evidence furnished in the form of an acceptance certificate signed by the captain of the vessel or by another officer on duty and bearing the vessel 's stamp. Where the documents referred to in the second indent of (b) cannot be produced, the Member State may accept evidence furnished in the form of an acceptance certificate signed by an employee of the airline and bearing the airline's stamp. HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2730/79 is hereby amended as follows : 1 . The following Article 19c is inserted : 'Article 19c 1 . For the purposes of establishing the level of refund to be granted, supplies for victualling outside (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 139, 24. 5 . 1986, p. 29 . O OJ No L 317, 12. 12. 1979, p. 1 . (4) OJ No L 364, 23 . 12. 1986, p. 13 . No L 113/28 Official Journal of the European Communities 30 . 4. 87 (d) The abovementioned documents may not be accepted by the Member States unless they provide full details of the products delivered on board, and state the date of delivery, the name and country of registration of the vessel or the registration number of the aircraft. In order to ensure that the quantities delivered for victu ­ alling correspond to the normal needs of the crew members and passengers of the vessel or aircraft in question, Member States may require additional information or documents to be provided. 4. In all cases, a copy or photocopy of the transport document and the document providing evidence of payment for the products intended for victualling must be submitted in support of the request for payment. 5. Products or goods placed under the arrangements laid down in Article 26 may not be used for deliveries pursuant to paragraph 3 (b), 6 . Article 23 shall apply mutatis mutandis. 7. Member States shall inform the Commission during the third month of each six-month period of the quantities of each product to which this Article has been applied during the previous six months, and of the amounts paid in the cases referred to in paragraph 3 (b). The Commission shall in turn inform the other Member States.' 2 . The Annex to this Regulation is added as Annex IV. Article 2 This Regulation shall enter into force on 1 July 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member - States . Done at Brussels, 29 April 1987. For the Commission Frans ANDRIESSEN Vice-President 'ANNEX IV ANNEX 1 . Exporter (Name, full address, Member State ) (translation ) CERTIFICATE OF DELIVERY OF SUPPLIES TO SHIPS AND AIRCRAFT IN THIRD COUNTRIES (translation ) 2 . Victualling warehouse (Name, full address, third country) (translation ) Note (translation ) : This form must be completed legibly and indelibly by hand or using a typewriter (translation ) 3 . Member State of export (translation ) 4 . Country of destination (translation ) 5 . Name and country of registration of ship (translation ) or registration number of aircraft (translation ) 6 . Type , No and date of export document (translation ) issued by the Customs office at (translation ) 7 . Type and date of transport document (translation 8 . Marks and numbers  Number and kind of packages Description of goods (translation ) 9 . Gross mass (') (translation ) 10 . Net quantity i (translation ) 11 . ENDORSEMENT BY CUSTOMS AUTHORITIES OF COUNTRY IN WHICH VICTUALLING TAKES PLACE (translation ) This is to certify that the abovementioned goods (translation ) A. have been delivered on board the ship or aircraft shown in box 5 (2) (translation ) B. are in the warehouse shown in box 2 and will be used solely for victualling (2) (translation ) Remarks ( translation ) : Signature and stamp of Customs authorities (translation ) (') Kilogram, etc. (translation). (2 ) D el et e a s ap pr op ria te (translation).' Place and date (translation ) : class="page"> </body></html>